FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 14 February 2022 in which claims 43, 45, 48, 51, 55, and 57-59 were amended, claims 44 and 46 were canceled, and no new were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
3.	Claims 43, 45, and 47-62 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Drawings
5.	It is noted that Applicant has stated on page 9 of the Remarks file 14 February 2022 that there is no intention to have color photographs and/or color drawings in the instant Application.  The drawings filed 1 June 2021 are therefore accepted.

Information Disclosure Statement
6.	The Information Disclosure Statement filed 14 February 2022 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014), Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018), and Schwartz et al (U.S. Patent Application Publication No. US 2013/0344508 A1, published 26 December 2013) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997).
Regarding claim 43, Evans et al teach methods of detecting nucleic acids (Abstract) comprising the use of padlock probes (paragraph 0095), which are circularized upon hybridization to the target molecule (i.e., sample polynucleotide; paragraphs 0124-0125).  The padlock probes comprise barcode sequences (paragraph 0048), and the circularized padlock probe is amplified by rolling circle amplification (paragraph 0163), which produces multiple complimentary copies of the probe sequences (including the barcode sequences).  Evans et al further teach the barcode sequence is assigned such that it identifies the target; i.e., that a probe has a barcode that is unique for a single target (e.g., a particular chromosome; paragraph 0117)).  Evens et al also teach the hybridization of probes to the barcode sequences, wherein the probes comprise reporters, in the form of fluorophores (paragraph 0143).  Because the probe hybridize to the barcodes, the probe sequences are complementary to the barcode sequences.   Evans et al also teach the methods have the added advantage of allowing determination of the presence or absence of genetic alterations (Abstract).  Thus, Evans et al teach the known techniques discussed above.
	While Evans et al teach the probe (i.e., oligonucleotide) contains more than one (i.e., one or more) barcode (paragraph 0065) and combinations of sequences (paragraph 0115), Evans et al do not teach the claimed stepwise detection of the signal code sequence.
	However, Dunaway et al teach methods of detecting (e.g., sequencing) target nucleic acid molecules, wherein the probes utilized have barcode domains that identify the target nucleic acid because the barcodes are indicative of the target binding domain (paragraph 0004).  Dunaway et al further teach a first probe having a reporter (i.e., detectable label) is hybridized to the first attachment position of a barcode domain (e.g., Figure 1) and detected, followed by removal of the first probe and hybridization of a second probe having a label to a second position of a barcode domain and detection, thereof, followed by repetition of the steps with at least a third probe having a label that is detected, thereby detecting the target nucleic acid, and which has the added advantage of identifying the target binding domain (paragraph 0052).  Thus, Dunaway et al teach the know techniques discussed above. 
	With respect to the formation of forming multiple copies of the barcode sequence,
the rolling circle amplification of Evans et al is that of Fire et al, which is incorporated by reference in Evans (paragraph 0163).  Fire et al show the formation of multiple copies of the entire padlock probe (which would include the barcode sequences) upon rolling circle amplification (Figures 1A-B and column 3, lines 30-55). 
	Alternatively, Fire et al teach rolling circle amplification has the added advantage of allowing use of any template nucleic acid with a suitable primer (Figures 1A-B and column 3, lines 30-55).  Thus, Fire et al teach the known techniques discussed above.	
Dunaway et al teach the sequential (paragraph 0036) decoding of the barcode to obtain the signal code sequence (paragraph 0033-0034), and that the detection probe comprises a primary nucleic acid having a first domain that hybridizes to the barcode and also a second domain that binds a secondary nucleic acid molecule (paragraph 0005), wherein the secondary molecule comprises a domain (i.e., the claimed recognition sequence) that binds to a reporter, in the form of detectable label (paragraph 0026).  
	While Dunaway et al teach sets of detection probes (paragraph 0147), neither Evans et al, Dunaway et al, nor Fire et al teach the same recognition sequence in the detection probes (i.e., universal barcode sequences).
	However, Schwartz et al teach methods utilizing universal barcode oligonucleotides, which have the added advantage of allowing use of other sequences to enable detection (paragraph 0297).  Thus, Schwartz et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Evans et al, Dunaway et al, and Schwartz et al, as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Allowing determination of the presence or absence of genetic alterations as explicitly taught by Evans et al (Abstract);
B. 	Identifying the target binding domain as explicitly taught by Dunaway (paragraph 0052); 
C.	Allowing use of other sequences to enable detection as explicitly taught by Schwartz et al (paragraph 0297); and, alternatively the further added advantage of: 
D.	Allowing use of any template nucleic acid with a suitable primer as explicitly taught by Fire et al (Figures 1A-B and column 3, lines 30-55).   
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.
Regarding claim 45, the method of claim 44 is discussed above.  Dunaway et al teach the labels are fluorophores (i.e., fluorescent dyes) and the signal is a unique fluorophore sequence (i.e., color sequence; paragraph 0362).

10. 	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014), Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018), and Schwartz et al (U.S. Patent Application Publication No. US 2013/0344508 A1, published 26 December 2013) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997) as applied to claim 43 above, and further in view of Willis et al (U.S. Patent No. 7,700,323 B2, issued 20 April 2010).
	Regarding claims 47-48, the method of claim 43 is discussed above in Section 9.
	While Evans et al teach detection of multiple different target molecules (paragraph 0075), and while Dunaway et al teach the signals are unique fluorophore sequences (i.e., color sequences; paragraph 0362), neither Evans et al, Dunaway et al, Schwartz et al, nor Fire et al teach the each different target has a different signal and is detected using a different barcode (i.e., claim 47).
	However, Willis et al teach methods utilizing padlock probes having barcodes (e.g., Figure 2A), wherein teach padlock (i.e., precircle) probe has a different barcode (column 17, lines 1-20), and that each probe is to a different target of interest (i.e., claim 47; column 18, lines 10-20).  Because each barcode is different, a different set of detection probes is required (i.e., claim 48).   Willis et al also teach each barcode is a unique identifier with a unique binding (e.g., capture) sequence, which provides the added advantage of minimizing cross-hybridization (column 20, lines 35-55).  Thus, Willis et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Willis et al with Evans et al, Dunaway et al, and Schwartz et al as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of minimizing cross-hybridization as explicitly taught by Willis et al (column 20, lines 35-55), which thereby minimizing cross-hybridization of the detection probes taught by Dunaway et al as discussed above.  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.





11.	Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014), Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018), and Schwartz et al (U.S. Patent Application Publication No. US 2013/0344508 A1, published 26 December 2013) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997) as applied to claim 43 above, and further in view of Bernitz et al (U.S. Patent Application Publication No. US 2012/0270214 A1, published 25 October 2012).
Regarding claims 49-50, the method of claim 43 is discussed above in Section 9.
	While Schwartz et al teach in situ hybridization (paragraphs 0015 and 0146), neither Evans et al, Dunaway et al, Schwartz et al, nor Fire et al teach in situ detection of padlock probes.
	However, Bernitz et al teach methods utilizing padlock probes that are detected in situ (i.e., claim 49; Abstract), including directly in tissue (i.e. claim 50), which provides the added advantage of aiding diagnosis via visualization of transcription variation directly in cells (paragraph 0008).  Thus, Bernitz et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bernitz et al with Evans et al, Dunaway et al, and Schwartz et al as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding diagnosis via visualization of transcription variation directly in cells as explicitly taught by Bernitz et al (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.

Allowable Subject Matter
12.	Claims 51-62 are allowed.

Response to Arguments
13.	Applicant's arguments filed 14 February 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below/
A.	As noted above, the drawings are accepted.
B.	Applicant argues on pages 14-16 that Schwartz et al do not teach a set of detection probes used to sequentially generate a signal code sequence, and that the probes are not used for generation of the signal code sequence.  Thus, Applicant argues Schwartz et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, as noted in the rejections above, the prior art of Schwartz et al is merely relied upon for teaching universal barcode oligonucleotides (i.e., universal sequences within the barcodes), which have the added advantage of allowing use of other sequences to enable detection (paragraph 0297).   The prior art of Dunaway et al teaches sets of detection probes (paragraph 0147). Dunaway et al further teach a first probe having a reporter (i.e., detectable label) is hybridized to the first attachment position of a barcode domain (e.g., Figure 1) and detected, followed by removal of the first probe and hybridization of a second probe having a label to a second position of a barcode domain and detection, thereof, followed by repetition of the steps with at least a third probe having a label that is detected, thereby detecting the target nucleic acid, and which has the added advantage of identifying the target binding domain (paragraph 0052).  Thus, Schwartz et al is not relied upon the teaching of sequential detection of the probes to generate the code sequence.
C.	Applicant argues on page 15 of the Remarks that there is no motivation to combine with Schwartz et al.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is reiterated that Schwartz et al teach added advantage of allowing use of other sequences to enable detection (paragraph 0297).   .
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
D.	Applicant’s remaining arguments have been considered but are either moot in view of the rejections necessitated by the amendments, rely on alleged deficiencies addressed above, ow have been withdrawn in view of the amendments.
Conclusion
14.	No claim is allowed
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634